Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office action is in response to the amendment filed February 1, 2022.  Claims 16-26 are pending.  The rejections have been modified to address the changes presented via the amendment.  Response to remarks can be found below.  The amended claims do not have the benefit of the filing date of the provisional applications since what is claims was not fully disclosed in the provisional application.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (2016/0171435) in combination with Holzer (2002/0046156) and Bennet et al (2020/0288895).  The entire references should be considered.  Cited portions are exemplary and should not be considered the only or the complete teachings.  The rejections are based on the references.
	Regarding claim 16, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the item in paragraph 28. The step of generating a unique bar code and a label with a tracking tag is taught in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. While transmission via the internet is not explicitly stated, paragraph 15 teaches the use of networks which are commonly associated with the internet since they are parts of a network.  Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered. And paragraph 28 teaches that the bar code on the package is sent to the reader at the receiving receptacle.  Newton does not teach the delivery of the package through an access window, and thus, the reader is not near the access window.  Instead, delivery is to a box 
	Newton and Holzer do not teach triggering video recording after the access window is opened to capture transition of the item.  Bennet teaches a delivery system for packages into a box or window.  Paragraphs 34 and 51 teach the confirmation of a delivery by a camera inside or external to the box. Paragraph 54 teaches that as the window opens the camera captures delivery of the package. Paragraph 58 teaches a camera that responds to a lid opening.  It would have been obvious to trigger a video record after the access window is opened to capture transition of the item as taught and suggested by the Bennet reference. 
`	Regarding claims 17-18, Holzer teaches in Figures 4-6 a pivoting door or a sliding box that leads to the interior of the residence. The sliding of the box opens the access window.
	Regarding claims 19-20, the access window of Holzer leads to a receptacle in the form of a box.  While the box may not have a bottom, it would have been obvious to use a conventional box to hold the delivered item. While it is not exactly clear that the window leads to a receptacle on the inner face of the door, the reference suggests that packages placed into the drawer can receive a plurality of parcels without the drawer filling up.  This suggests that the drawer may be inside the window when the smart box controller opens the access window.  While Holzer shows a window, one of ordinary skill in the art would recognize that packages are also delivered through a door or any opening into a house into a receiving box.  It would have been obvious to mount the receptacle to a door instead of a window as suggested by the reference. It would have 
	Regarding claim 21, Holzer teaches the use of a drone where the drone uses a remote access code. See Figures 4 and 5. While the reference does not refer to a rooftop of a building, one of ordinary skill in the art would recognize that delivery is possible anywhere accessible by a drone.  This would include the roof of a building.
	Regarding claim 22, paragraph 34-35 of Newton teaches capturing a picture of the delivery and sending confirmation to the customer and the retailer (i.e. vendor).  It would have been obvious to send information to the courier or any other interested party that may be responsible for the package.
	Regarding claim 23, see Figures 1 and 4 of Holzer.
	Regarding claim 24, Newton teaches the use of the barcode to unlock the box.  One of ordinary skill in the art would be familiar with bar code activated locks.  In such systems, the stored code is compared with the scanned code to determine if access is granted.  It would have been obvious to do a comparison to confirm access because that is conventional.  Paragraph 16 teach the use of IP.  Thus, it at least suggests an IOT device.  Newton teaches a controller that receives input from a bar code reader and compares that to the bar code sent via the internet to determine if access should be granted.  While more than one eCommerce provider is not stated, it would have been obvious to use the same system by more than one merchant since the system in Newton may be accessed by different merchants just like FedEx is not limited to a particular merchant. The control of an access port via a label on a package has been addressed in a prior claim.  The reference teaches a video camera and the notification to the merchant/customer when 
	Regarding claim 25, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the item in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. The step of generating a unique bar code and a label with a tracking tag is taught in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. While transmission via the internet is not explicitly stated, paragraph 15 teaches the use of networks which are commonly associated with the internet since they are parts of a network.  Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered. And paragraph 28 teaches that the bar code on the package is sent to the reader at the receiving receptacle.  Paragraph 16 teach the use of IP protocol to send information to a processor which open the receptacle in response to the reading of a bar code that matches a code sent to the receiving device.  The use of an IP protocol suggests an IOT device. Paragraph 34 also teaches the step of transporting the item to a specific address and scanning the barcode label to gain access through within the item can be delivered.  The reference also teaches sending a confirmation after the package has been delivered. Newton does not teach the delivery of the package through an access window, and 
Newton and Holzer do not teach triggering video recording after the access window is opened to capture transition of the item.  Bennet teaches a delivery system for packages into a box or window.  Paragraphs 34 and 51 teach the confirmation of a delivery by a camera inside or external to the box. Paragraph 54 teaches that as the window opens the camera captures delivery of the package. Paragraph 58 teaches a camera that responds to a lid opening.  It would have been obvious to trigger a video record after the access window is opened to capture transition of the item as taught and suggested by the Bennet reference.
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton et al (2016/0171435) in combination with Holzer (2002/0046156), Gabbai (10,867,277) and Bennet et al (2020/0288895)
	Regarding claim 26, Newton teaches the claimed steps of receiving an order from a customer via a telephone or online in paragraph 23 and placing a barcode label on the package (i.e. shipping container) in paragraph 28. The step of sending information associated with the bar code label through the internet to a barcode reader is taught in paragraph 33. Newton teaches the 
	Newton, Holzer and Gabbai do not teach triggering video recording after the access window is opened to capture transition of the item.  Bennet teaches a delivery system for packages into a box or window.  Paragraphs 34 and 51 teach the confirmation of a delivery by a camera inside or external to the box. Paragraph 54 teaches that as the window opens the camera captures delivery of the package. Paragraph 58 teaches a camera that responds to a lid opening.  .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Response to Remarks
Applicant argues that the applied prior art do not teach, disclose or suggest the triggering of a camera after the access window is opened to capture transition of the item.  The rejections have been modified to include the Bennet reference.  Bennet is considered analogous art since it pertains to the delivery of packages to a receptacle.  The reference teaches the use of cameras to monitor the delivery of a package.  The camera may be located within a receiving box.  It would have been obvious to trigger the camera when the access window is opened since a camera inside a box would not produce a useful recording before the box is opened.  Further, the reference teaches triggering a camera when a lid is opened.  Therefore, the amended claims are obvious over the prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT K WONG whose telephone number is (571)272-3057. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Feild can be reached on 5712724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT K WONG/Primary Examiner, Art Unit 2689                                                                                                                                                                                                        



February 16, 2022